Opinion issued March 31, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01064-CV
———————————
DONALD
LEACH, Appellant
V.
SHARI HARRIS, Appellee

 

 
On Appeal from the 23rd District Court 
Brazoria County, Texas

Trial Court Cause No. 47410
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the appeal,
stating the motion for new trial was granted and the appeal is moot.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief
Justice Radack and Justices Bland and Brown.